NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on 9/2/2021.
The application has been amended as follows: 
	1. (Currently Amended) A dynamically dampened centerless grinding machine tool comprising: 
	a grinding wheel and a control wheel between which there is arranged a part to be ground; 
	two heads for carrying the wheels; 
	at least one translation means for translating one of the heads to cause a movement according to a separation and approach direction in a longitudinal direction of the wheels; 
	detection means for detecting a vibration of at least one of the heads; 
	at least one damper configured for causing a vibration damping movement, 
	wherein the at least one damper is on top of [[the]]an uppermost surface of one of the two heads, the damper comprising a moving mass and an actuator configured to move the 

	4. (Currently Amended) The dynamically dampened centerless grinding machine tool according to claim 1, wherein the at least one damper is configured for generating the damping movement that is opposite the vibration, as detected by the detecting means.  

	5. (Currently Amended)) The dynamically dampened centerless grinding machine tool according to claim 1, wherein the at least one damper is configured for generating the damping movement in the separation and approach in the longitudinal direction of the wheels.  

	9. (Currently Amended) The dynamically dampened centerless grinding machine tool according to claim 1, wherein the damper is arranged in the center of theuppermost surface of the head. {00604909 }3Our ref.: GAS-441  

	10. (Currently Amended) The dynamically dampened centerless grinding machine tool according to claim 9, wherein the damper is arranged at an end of theuppermost surface that is closest to a holding means for holding the part.

12. (Currently Amended) A grinding method comprising the dynamically dampened centerless grinding machine tool according to claim 1, comprising the steps of: arranging the the vibration of at least one head of the machine using the detection means; and causing [[a]]the vibration damping movement by means of the damper.
Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the at least one damper is on top of an uppermost surface of one of the two heads” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 2-5 and 9-12 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723